UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-181


C. HOLMES, a/k/a Cynthia Holmes, a/k/a Cynthia Holmes, M.D., a/k/a Cynthia
Collie Holmes,

                    Petitioner,

             v.

JAMES KEVIN HOLMES,

                    Respondent.



           On Petition for Permission to Appeal. (2:20-cv-03376-BHH-MHC)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


C. Holmes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       C. Holmes petitions for permission to appeal under 28 U.S.C. § 1292(b) the district

court’s order denying her motions in which she challenged the authority of the magistrate

judge to enter nondispositive orders and to issue a report and recommendation in her case

without her consent. The bankruptcy court has since granted Holmes’ motion to dismiss

her bankruptcy case. Due to the dismissal of the underlying bankruptcy case, this court “is

without the power to afford effective relief.” See Central States, Se. & Sw. Areas Pension

Fund v. Central Transp., Inc., 841 F.2d 92, 96 (4th Cir. 1988). Accordingly, we deny

Holmes’ motion to exceed length limitations for the petition and deny the petition to appeal

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2